Citation Nr: 1733581	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas.


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

2. Entitlement to an initial rating in excess of 30 percent for bilateral pes planus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from February 1966 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in December 2009 and January 2013. 


FINDINGS OF FACT

1.  The Veteran's right ankle disability has not manifested by marked limitation of motion or ankylosis.

2.  The Veteran's bilateral pes planus has not manifested by pronounced, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for limitation of motion of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for an initial disability rating in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of a disability evaluation following an award of service connection; the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all the evidence in the Virtual folders, which includes: the Veteran's contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Ankle

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Diagnostic Code 5271 provides the following rating criteria for limitation of motion of the ankle: a 10 percent rating for moderate limited motion and 20 percent, the maximum available, for marked limited motion.  For VA compensation purposes, normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The rating schedule does not define the terms "moderate" or "marked," as used in Diagnostic Code 5271 to describe the degree of deformity of the ankle.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

In this case, service connection was originally established for the Veteran's right ankle at 0 percent disabling effective October 20, 1975, and it increased to 10 percent disabling, effective August 16, 2009.  The Veteran seeks a rating in excess of 10 percent for his right ankle disability.

The first examination of record after the Veteran's initial claim occurred in September 2009.  At that time, the Veteran was noted to suffer from symptoms including pain, weakness, stiffness, swelling, redness, instability, "giving way", locking, fatigability, and lack of endurance.  The Veteran had flare-ups of increased pain and loss of function several times per week lasting from 45 to 60 minutes.  The examiner indicated his flare-ups were alleviated with rest, and estimated that the extent of impairment on daily activities was moderate.  The dorsiflexion of the right ankle was noted to be at 0 degrees and plantar flexion was noted to be to 30 degrees.  The examiner noted that pain, fatigue, weakness, and painful motion were present on examination.  In additional range of motion (ROM) testing the Veteran had dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  At the conclusion of ROM testing, dorsiflexion remained at 0 degrees and plantar flexion had decreased again from 20 degrees to 10 degrees.  After the final ROM test, pain, fatigue, and weakness were present. 

In regards to functional limitations, the Veteran's ankle disability was found to limit his standing and walking.  The examiner noted moderate impairment was shown with extensive weight bearing activities.  Ultimately, the Veteran was essentially diagnosed with complications from a fracture of the right ankle, and the examiner stated that the disability had a moderate effect on his usual occupation and daily activities.

In a December 27, 2010, consultation and evaluation report from the University of North Texas, the examiner noted and the Veteran complained of pain in his right ankle occurring multiple days per week that worsened when his climbed stairs.  Upon physical examination, the examiner found the ROM in the right ankle to be fairly well preserved with 10 degrees of dorsiflexion and 20 degrees of plantar flexion with no crepitus or locking.  The examiner's impression was mild to moderate arthrosis (a type of arthritis) of the right ankle joint.

During the November 28, 2012, the examiner noted and confirmed the diagnosis of residuals of a right ankle fracture.  The Veteran reported and the examiner noted instability in his right ankle as well as intermittent pain that was about a 10 on a 10 point scale, occurring every three to four days.  No flare-ups were noted.  In regards to ROM, the Veteran had plantar flexion that ended at 35 degrees with dorsiflexion that ended at 15 degrees, with painful motion at the same.  The Veteran performed repetitive use testing with posttest plantar flexion at 35 degrees and post-test dorsiflexion at 15 degrees.  The examiner noted the Veteran's functional loss as pain on movement and deformity.  

The strength of the joint was noted to be normal.  The examiner concluded that the Veteran's ability to work was negatively impacted because he was limited when walking long distances or standing, but he noted that the ankle was normal in appearance.

The Board reiterates that the normal range of motion for an ankle includes dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  Taking all of the evidence into consideration, the Veteran had plantar flexion at worst limited to 10 degrees after repetitive motion testing in September 2009, and at best to 35 degrees in November 2012. Dorsiflexion at  worst, was to 0 degrees in September 2009, and at best at best was to 15 degrees in November 2012.  At no time was ankylosis reported.  

Crucially, the September 2009 examiner concluded that the Veteran's disability had a moderate effect on his occupation and daily activities and the doctor who conducted the December 2010 evaluation, similarly, characterized the Veteran's disability in the mild to moderate range.  An evaluation of 10 percent is granted for moderate limitation of motion of the ankle.  To meet the criteria for the next highest rating of 20 percent (which is also the maximum rating under Diagnostic Code 5271) the evidence must demonstrate a "marked," limitation of motion of the ankle.  The evidence indicates that the Veteran's ROM and functional limitation more closely resemble limitations in that are moderate in nature; therefore, the Board finds that a disability rating in excess of 10 percent is not warranted in this case. 

B. Bilateral Pes Planus

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use;  and characteristic callosities warrants a 20 percent rating for a unilateral disability, and a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasms of the Achilles tendon on manipulation; not improved by orthopedic shoes or appliances, warrants a 30 percent rating for a unilateral disability and a 50 percent rating for bilateral disability.  

The Board reiterates that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6 (2016).  

The Veteran is seeking an increased rating for his service-connected bilateral pes planus rated at 30 percent, effective November 28, 2012.  The rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat feet).

Turning to the evidence, the record contains private treatment records from July 2008 that indicate mild pes planus and slight degenerative changes in one of the Veteran's toes.  The Veteran underwent an examination in July 2008 in which he reported that his bilateral pes planus had existed for six years.  

In the September 2009 VA examination, the examiner noted that the Veteran's flat feet worsened during his time in the Army while doing extensive weight bearing activity.  As a result, the Veteran reported and the examiner noted chronic pain and stiffness.  In addition to those symptoms, he exhibited weakness upon standing.  When walking, the Veteran experienced pain, swelling weakness, stiffness, and fatigability.  Upon physical examination of both feet, the examiner found painful motion, weakness, and tenderness.  The weight bearing and non-weight bearing alignment of the Achilles tendon for both feet was noted to be normal.  Valgus, forefoot malalignment, or midfoot malalignment were not noted to be present on either foot.  The examiner's diagnoses were bilateral pes planus with hallux valgus and degenerative changes with moderate impairment on strenuous weight bearing activities. 

A September 2009 report from the National Radiology Group found that images taken of the right foot showed and the examiner found mild hallux valgus and degenerative osteoarthritis of the first metatarsophalangeal joint, with mild lateral tissue swelling. 

A separate report from the National Radiology Group on the left foot issued at the same time, indicated hallux valgus deformity and degenerative osteoarthritis, as well as plantar calcaneal osteophytes. 

During the November 2012 examination, the examiner assessed the Veteran's flat feet, confirming the diagnosis of bilateral pes planus, and a second diagnosis of left calcaneal spur secondary to pes planus was added.  The examiner noted and the Veteran indicated that he was experiencing pain in both feet, accentuated on use.  There was pain on manipulation of both feet, but no swelling.  The Veteran's symptoms were not being relieved by arch supports, and he had decreased longitudinal arch height upon weight bearing in both feet.  Additionally, there was objective evidence of marked deformity and marked pronation of both feet.  Further, the weight bearing line fell over or medial to the great toe in both feet, and the examiner noted that the Veteran had 'inward' bowing of both Achilles tendons demonstrating hind foot valgus with lateral deviation of the heel.  Degenerative, traumatic arthritis was also documented.  The examiner also noted bilateral bunion formation more prominent on the left side.  Upon addressing functional impact, the examiner stated that the Veteran's bilateral pes planus impacted his ability to work, because he is unable to walk long distances or stand for long period of time. 

Altogether, the VA examinations have shown that the Veteran has complained of pain and functional limitation, including the inability to stand for prolonged periods of time.  His pes planus has been shown to demonstrate symptomology such as marked deformity, pain on manipulation and accentuated on use, callosities, and occasional swelling. 

After reviewing the evidence, the Board finds a rating in excess of 30 percent for bilateral pes planus is not warranted.  To qualify for a 50 percent rating for bilateral pes planus, the next highest rating under DC 5276, the Veteran would have to have pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasms of the Achilles tendon on manipulation with symptoms not improved by orthopedic shoes or appliances in both feet.  The Board reiterates that although the Veteran's symptoms indicate severe pes planus, with objective evidence of marked deformity coupled with both pain on manipulation and pain accentuated on use, there is no indication that the Veteran exhibited severe spasms of the Achilles tendon on manipulation or extreme tenderness of the plantar surfaces of the feet.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Although, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability as that requires specific medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the September 2009, December 2010, and November 2012 VA medical opinions to be competent and credible.  These assessments of the Veteran's ankle and bilateral foot symptomatology are consistent with the medical evidence of record.  As such, the Board assigns these findings significant weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Based on the most probative lay and medical evidence of record, the Board finds that the preponderance of evidence is against a rating in excess of 10 percent for the Veteran's right ankle disability.  Similarly, the Board finds that the preponderance of evidence is against a rating in excess of 30 percent for the Veteran's bilateral pes planus.  The benefit of the doubt rule is not applicable because the preponderance of the evidence is against both claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 10 percent for a right ankle disability is denied.

An initial rating in excess of 30 percent for a bilateral pes planus disability is denied.






____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


